Citation Nr: 1412507	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-01 570	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for Parkinson's Disease with right upper extremity impairment.

2.  Entitlement to a rating in excess of 40 percent for right lower extremity impairment.

3.  Entitlement to a rating in excess of 20 percent for irritable colon syndrome.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity impairment.

5.  Entitlement to a compensable rating for vertebral fracture.

6.  Entitlement to a compensable rating for genitourinary impairment.

7.  Entitlement to special monthly compensation based on the loss of use of the right upper extremity.

8.  Entitlement to special monthly compensation based on the loss of use of the left upper extremity.

9.  Entitlement to special monthly compensation based on the loss of use of the lower extremities.

10.  Entitlement to specially adapted housing.

11.  Entitlement to a home adaptation grant.

12.  Entitlement to specially adapted automobile equipment.

13.  Whether there was clear and unmistakable error in the current rating associated with dysphagia.

(The issue of entitlement to service connection for right ear hearing loss will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from May 1962 to September 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

In February 2014, VA was informed that the Veteran died on February [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C. § 5121A (West 2002 & Supp. 2013).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


